Citation Nr: 1436915	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  00-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a chronic systemic arthritic disorder to include rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971, including service in the Republic of Vietnam from September 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The claim was remanded by the Board in June 2004, May 2008, October 2009, and June 2013 for further development.  It now returns for appellate review. 

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in June 2009.  A transcript of the hearing is associated with the claims folder.

In September 2012, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in rheumatology.  In November 2012, the requested VHA opinion was incorporated into the record.  In December 2012, the Veteran was provided with a copy of the VHA opinion and was provided 60 days to submit any additional evidence or argument in support of his claim.

The Veteran had also perfected an appeal challenging the initial ratings assigned his service-connected disabilities of the lumbar spine, left shoulder, and cervical spine.  Higher ratings were subsequently granted in a September 2007 rating decision.  According to a July 2014 memorandum submitted by his representative, the Veteran indicated that he was satisfied with the ratings assigned and that the decision resolved his appeal.  Accordingly, only the service connection claim for a chronic systemic arthritic disorder is currently on appeal before the Board. 


FINDING OF FACT

The Veteran has not had a chronic systemic arthritic disorder, to include rheumatoid arthritis, during the pendency of this claim. 
CONCLUSION OF LAW

Service connection for a chronic systemic arthritic disorder, to include rheumatoid arthritis, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Letters dated in August 2001 and March 2006 together provided all notice required under the VCAA.  They informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between himself and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  Although the letters were not sent prior to the initial rating decision, they were followed by adequate time for the Veteran to submit additional information and evidence before readjudication of this claim in several supplemental statements of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He also reported receiving private treatment by Drs. Barbee, Foster, Worrell, and Pal.  In a June 2005 letter, in accordance with a June 2004 Board remand, the RO asked the Veteran to complete authorization forms so that private treatment records could be obtained.  He did not respond to this letter.  Thus, as VA lacked the necessary authorization to obtain these records, there was no duty to make attempts to secure them.  In this regard, while VA has a duty to assist the Veteran in developing facts and evidence pertinent to his claim, he also has a concomitant duty to assist and cooperate with VA in developing this evidence.  See 38 C.F.R. § 3.159(c); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Moreover, as discussed below, a January 2013 VA treatment record indicates that the Veteran was never treated or diagnosed with a systemic arthritic disorder during the pendency of this claim, including rheumatoid arthritis, and the evidence overwhelmingly shows that he does not have such a disorder.  Thus, there is no reasonable possibility that these or any other outstanding records would help support the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321, 1323 (Fed. Cir. 2010) (holding, in relevant part, that VA is not required to "obtain records in every case in order to rule out their relevance," unless there exists a reasonable possibility that the records could help substantiate the claim); see also 38 C.F.R. § 3.159(d) (providing, in pertinent part, that VA will refrain from providing assistance in obtaining evidence for a claim if the evidence indicates that there is no reasonable possibility that further assistance would substantiate the claim).  

The Veteran also referred to recent treatment by a rheumatologist in a February 2013 statement.  In accordance with the Board's June 2013 remand directive, a July 2013 letter requested the Veteran to authorize VA to obtain records of this treatment on his behalf, or to submit them himself.  The Veteran did not respond to this letter.  However, he did submit VA treatment records dating from January 2013 to May 2013 showing that he was seen and evaluated by a rheumatologist.  There is every indication that this was the rheumatologist mentioned in the February 2013 statement, as he submitted these records himself, and no other rheumatologist has been identified for this time period. 

The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  Accordingly, VA has satisfied its duty to make appropriate efforts to obtain all relevant outstanding records on the Veteran's behalf. 

The Board also obtained an adequate medical expert opinion from a VA rheumatologist in November 2012.  See VHA Directive 2010-044 (September 29, 2010); 38 U.S.C.A. §§ 5103A, 7109 (West 2002); 38 C.F.R. § 20.901 (2013); see also 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In December 2012, copies of the medical opinion were provided to the Veteran and his representative, and they were offered the opportunity to present additional evidence or argument in response, in accordance with 38 C.F.R. § 20.903 (2013); see also Thurber v. Brown, 5 Vet. App. 119 (1993).  In the report, the rheumatologist reviewed the pertinent medical history and relevant evidence of record, and provided an opinion with a supporting explanation that enables the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

In addition, a VA compensation and pension examination was performed in May 2002 in connection with this claim, and the examiner concluded that the clinical findings were not compatible with rheumatoid arthritis.  Moreover, as mentioned above, recent VA treatment records dated in 2013 show an assessment by a rheumatologist concluding that the Veteran did not have rheumatoid arthritis.  Accordingly, further examination or opinion is not warranted, as there is no reasonable possibility it would help substantiate the claim in light of the above evidence.  See 38 C.F.R. § 3.159(d). 

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Board's Remand Directives

The Board's remand directives to make appropriate efforts to obtain any relevant outstanding private treatment records appropriately identified by the Veteran, and to obtain current VA treatment records, as well as the report of a June 2009 VA joints examination, have been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Board had also remanded this claim in June 2004 for a VA examination to assess whether the Veteran had rheumatoid arthritis and its relationship to service.  VA joints examinations were performed in June 2009 and October 2010.  However, they were not performed by rheumatologists, and the June 2009 VA examination makes no mention of rheumatoid arthritis or a systemic arthritic disorder.  The October 2010 VA examination report referred to laboratory findings suggesting the possibility that the Veteran had rheumatoid arthritis or a systemic disorder, and recommended rheumatologic workup.  However, according to a May 2012 appellant brief, the Veteran was unable to attend a VA examination by a rheumatologist at the time due to transportation and scheduling difficulties.  As discussed above, a VHA expert opinion by a rheumatologist was obtained by the Board in November 2012, and VA treatment records dated in 2013 show that another rheumatologist concluded that the Veteran did not have rheumatoid arthritis.  Accordingly, the purpose of this remand directive has been fulfilled.  Moreover, there was substantial compliance with the Board's remand directive in attempting to schedule the Veteran for the VA rheumatologic examination.  

In light of the above development, and as the evidence clearly shows that the Veteran has not had rheumatoid arthritis during the pendency of this claim, no prejudicial error exists with respect to completing any of the Board's remand directives.  See Stegall, 11 Vet. App. at 271 (holding that the rule of prejudicial error applies in determining whether there has been substantial compliance with the Board's remand directives); see also Vogan, 24 Vet. App. at 163 (holding that an error that does not affect the outcome of a case is not prejudicial).  

III. Compliance with Hearing Officer's Duties

At the June 2009 Board hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  He did not raise any new issues or theories at the hearing, and there is no indication that outstanding records or other evidence exists that might support the claim.  Moreover, additional development was conducted after this hearing, which included obtaining a VHA expert opinion by a rheumatologist.  The Veteran has had ample opportunity to respond to this development and submit additional records and information.  Moreover, as discussed below, the evidence clearly shows that the Veteran has not had a systemic arthritic disorder during the pendency of this claim, and there is no reasonable possibility that any additional development would show otherwise.  

Thus, in light of the development undertaken by VA and the evidence submitted by the Veteran, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

The Veteran also attended an informal conference with a hearing officer at the RO in September 2000.  Regardless of whether the provisions of section 3.103(c) apply to informal conference hearings, no prejudicial error exists in discharging the hearing officer's duties, for the reasons discussed in the preceding paragraph.  

IV. Analysis

The Veteran claims service connection for a systemic arthritic disorder based on a service treatment record suggesting the possibility he had rheumatoid arthritis.  For the following reasons, the Board finds that service connection is not established, as the evidence shows that such a disorder has not manifested during the pendency of this claim. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

The Veteran has arthritis of multiple joints, and service connection has already been established for arthritis of the cervical spine, lumbar spine, left shoulder, and knees, based on trauma sustained in service.  The issue here concerns whether, in addition to the localized arthritis, the Veteran also has a systemic arthritic disorder such as rheumatoid arthritis.  In this regard, an October 1971 service treatment record reflects that the Veteran reported "arthralgias, etc." and an impression of "[ruleout] rheumatoid arthritis" was made.  Moreover, an October 2010 VA examination report states that a rheumatologic workup was strongly recommended as the Veteran's "negative ANA, RA, and elevated ESR findings suggest consideration of a possible polymyalgia rheumatic, pseudogout (calcium pyrophosphate
deposition disease suggested by subchondral cysts on shoulder X-rays and
chondrocalcinosis on knee X-rays) or simple myofascial pain syndrome."  

The preponderance of the evidence shows that the Veteran has not had rheumatoid arthritis or a similar disorder during the pendency of this claim.  Specifically, the post-service treatment records do not show such a diagnosis, and in a March 2002 VA examination report, the examiner concluded based on the results of laboratory testing that the "rheumatoid factor and ANA [were] negative and there [were] no findings on exam[ination] compatible with rheumatoid arthritis."  

Further, the November 2012 VHA expert opinion by the rheumatologist reflects that based on his review of the pertinent evidence of record, including the October 1971 service treatment record, the Veteran did not have a systemic arthritic disorder.  The rheumatologist explained that throughout the treatment records were numerous references to traumatic arthritis, primarily of the shoulders and knees; the Veteran also had multiple magnetic resonance imaging (MRI) studies of his shoulder in the past, none of which had demonstrated active synovitis or other findings consistent with an inflammatory arthritis.  The rheumatologist noted a diagnosis of patellar chondromalacia and that the question of a calcium pyrophosphate deposition arthropathy had been raised (as mentioned in the October 2010 VA examination report discussed above), although, according to the rheumatologist, this finding had not been borne out in subsequent records.  The rheumatologist further observed that evaluations in the past had included serological markers such as anti-nuclear antibody testing sedimentation rate and rheumatoid factor testing, all of which had been negative or normal.  Finally, the rheumatologist stated that there was a notation in 2003 of an Achilles enthesitis versus an enthesopathy, but no evidence of a seronegative spondyloarthropathy.  The rheumatologist concluded that the Veteran did not have a chronic systemic arthritic disorder such as rheumatoid arthritis, systemic lupus erythematosus, or related disorder based on a review of his medical records.  

The November 2012 rheumatologist's opinion is highly probative, as it represents the informed conclusion of a specialist in the appropriate field based on a review of the Veteran's medical history and the clinical findings reflected in the treatment records, and is supported by a thorough explanation.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a veteran's medical records). 

Significantly, recent VA treatment records dated in 2013 also reflect the conclusion of a rheumatologist that the Veteran did not have rheumatoid arthritis based on recent laboratory testing and X-ray studies.  These show that in late January 2013, the Veteran was seen for a rheumatology consultation, at which he reported that he might have a history of rheumatoid arthritis-he reported being diagnosed with rheumatoid arthritis at the age of 19 during active service, presumably in reference to the October 1971 service treatment record discussed above-but also believed he might be "incorrect."  He wanted clarification based on recent joint problems.  He stated that he had never been treated for arthritis other than with non-steroidal anti-inflammatory medications and pain medication.  

The rheumatologist ordered diagnostic imaging, noting that if the Veteran "did indeed have [rheumatoid arthritis] untreated with any DMWARDS [disease modifying antirheumatic drugs] since age 19, he would most certainly have severe erosive disease on imaging."  The rheumatologist only found osteoarthiritis based on February 2013 X-ray studies, as reflected in an April 2013 notation.  She also ordered laboratory testing, and confirmed in a May 2013 record that the Veteran was "seronegative," that there were no findings of autoimmune inflammatory arthritis, and thus no need for follow-up by rheumatology. 

Thus, the most probative evidence of record, as summarized above, shows that the Veteran has not had rheumatoid arthritis or a similar systemic disorder during the pendency of this claim.  The Veteran has not stated that he was ever diagnosed with such a disorder after the one-time tentative diagnosis in service.  The Board accords more weight to the findings of the rheumatologists who concluded that the Veteran did not have a systemic arthritic disorder than to his own statements.  While the Veteran has a medical background given his occupation as a chiropractor, the rheumatologists possess much greater expertise as specialists in the relevant field.  See Black v. Brown, 10 Vet. App. 297 (1997) (holding that an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's opinion); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings).  

Moreover, it would seem based on their discussions, as well as the May 2002 and October 2010 VA examination reports, that the presence of systemic arthritis can only be determined based on laboratory testing and/or diagnostic imaging.  As discussed above, the results of such tests and imaging studies have been found to be negative for rheumatoid arthritis or a similar disorder.  These objective clinical findings carry more weight than the Veteran's bare assertions, as the latter seem to be based only on the tentative "rule-out" diagnosis of rheumatoid arthritis in the October 1971 service treatment record, and are otherwise unsupported.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

Because the preponderance of the evidence shows that the Veteran has not had a systemic arthritic disorder, including rheumatoid arthritis, during the pendency of this claim, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes). 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a systemic arthritic disorder, including rheumatoid arthritis, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a chronic systemic arthritic disorder, to include rheumatoid arthritis, is denied. 




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


